Citation Nr: 0507224	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-27 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than December 10, 
1999 for the grant of a total rating for compensation 
purposes based on individual unemployability, for the purpose 
of accrued benefits.


REPRESENTATION

Appellant represented by:	Polly Murphy, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He died in March 2001.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 Decision Review 
Officer's decision by the Muskogee, Oklahoma, Department of 
Veterans Affairs (VA) Regional Office (RO).  That decision 
posthumously granted the veteran's pending claim for an 
effective date earlier than January 11, 2000 for the award of 
a total rating for compensation purposes based on individual 
unemployability.  The August 2003 decision on appeal award of 
an earlier effective date of December 10, 1999 for a total 
rating for compensation purposes based on individual 
unemployability established the appellant's entitlement to 
accrued benefits due and unpaid from December 10, 1999 to 
January 11, 2000.

A rating decision in April 2001 denied entitlement to accrued 
benefits.  The appellant did not timely appeal that 
determination.  As such, it is final.  (38 U.S.C.A. § 7105 
(West 2002).

The appellant submitted additional evidence along with a 
waiver of RO review of that evidence in March 2004.




FINDINGS OF FACT

1.  By rating action in March 2000, the RO granted the 
veteran's claims for service connection for post-traumatic 
stress disorder, for left tibial and fibular fractures, and 
for a shrapnel wound of the forehead, each effective from 
December 10, 1999.

2.  The veteran did not have service connection in effect for 
any disability prior to December 10, 1999.

3.  In an August 2003 rating action, the RO granted the 
appellant accrued benefits effective from December 10, 1999, 
based on the veteran's pending claim for an earlier effective 
date for the award of a total rating based on individual 
unemployability due to service-connected disability.


CONCLUSION OF LAW

An effective date earlier than December 10, 1999 for the 
grant of a total rating for compensation purposes based on 
individual unemployability (TDIU), for the purpose of accrued 
benefits, is not warranted.  38 U.S.C.A. § 5121(a) (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to additional 
accrued disability compensation benefits effective prior to 
December 10, 1999.  She maintains that she is entitled to 
accrued benefits back to December 13, 1996.  

The veteran submitted a claim for VA pension benefits in 
December 1996.  He was granted pension benefits effective 
from December 1996.  

In March 1998, the veteran submitted a claim for service 
connection for post-traumatic stress disorder, a left leg 
disability, and for residuals of a head injury.  The RO 
denied the veteran's claims by rating action in August 1998.  
The veteran did not appeal that decision and the August 1998 
rating decision became final.  38 U.S.C.A. § 7105 (West 
2002).

The veteran's representative's request, on behalf of the 
veteran, to reopen the claim for service connection for post-
traumatic stress disorder, was received on December 10, 1999.  
By rating action in March 2000, the RO granted the veteran's 
claims for service connection for post-traumatic stress 
disorder, for left tibial and fibular fractures, and for a 
shrapnel wound of the forehead.  Service connection for these 
disabilities was granted effective December 10, 1999, the 
date of receipt of the reopened claim.  38 C.F.R. § 3.400 
(2004).

In June 2000, the veteran submitted a claim for a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  In a June 2000 rating action, the RO 
granted the veteran TDIU benefits effective from January 11, 
2000.  In February 2001, the veteran's then representative 
submitted a notice of disagreement with respect to the 
effective date of the award of TDIU benefits.  The veteran 
died in March 2001.  The appellant submitted a claim for 
accrued benefits in April 2001.  As noted above, the August 
2003 rating action on appeal posthumously granted the 
veteran's pending claim for an effective date earlier than 
January 11, 2000 for the award of a total rating for 
compensation purposes based on individual unemployability.  
As such, the August 2003 decision on appeal established the 
appellant's entitlement to accrued benefits due and unpaid 
from December 10, 1999 to January 11, 2000.  

The appellant provided testimony before the undersigned 
Veterans Law Judge in March 2004.  The appellant's attorney 
asserted that the December 13, 1996 claim for pension 
benefits was also a claim for service connection for a 
stroke.  She asserted that if the veteran's claim had been 
properly interpreted, the veteran's service connection claims 
would have been effective from December 13, 1996, and the 
veteran would have been entitled to TDIU effective from 
December 13, 1996.  

As noted above, the veteran died in March 2001.  The 
governing law applicable in cases where the veteran died 
prior to December 16, 2003 provides that, upon the death of a 
veteran, periodic monetary benefits to which he was entitled 
to, on the basis of evidence in the file at the date of death 
(accrued benefits), and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to a living person, including the veteran's spouse. 
38 U.S.C.A. § 5121(a) (West 2002).  The phrase "not to 
exceed two years" has been interpreted by the Federal 
Circuit as not limiting survivors of veterans to recovery 
only of those benefits that accrued in the two years 
immediately preceding a veteran's death.  Rather, § 5121(a) 
(as in effect prior to December 16, 2003) limits the total 
accrued benefit payments that a survivor may receive to those 
accrued benefits due and unpaid for up to a two-year period.  
Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004).  Further, 
inasmuch as the August 2003 RO decision posthumously awarded 
benefits based on a grant of an earlier effective date of 
December 10, 1999 for TDIU benefits, the benefits were not 
awarded but unpaid during the veteran's lifetime.  As such, 
the holding in Bonny v. Principi, 16 Vet. App. 504 (2002) is 
not applicable`. 

The Board notes that 38 U.S.C. § 5121(a) was revised by the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
effective December 16, 2003.  This revision repealed the two-
year limit on accrued benefits so that a veteran's survivor 
may receive the full amount of an award for accrued benefits; 
however, this revision relates only to cases where the 
veteran's death occurred on or after the date of enactment, 
December 16, 2003.  It does not affect cases involving deaths 
prior to that time, such as this case.

The appellant's representative has asserted that the veteran 
has had a pending claim for service connection for a stroke 
since December 1996, and that the appellant is therefore 
entitled to accrued benefits from December 1996.  

The Board has reviewed the VA Form 21-526, Veteran's Claim 
for Compensation or Pension, received in December 1996, and 
finds that it was only an application for pension benefits.  
The veteran did specify on the application that he was 
disabled due to a stroke in September 1994.  However, he only 
indicated that he was applying for pension benefits.  The VA 
Form 21-526 indicates that items 19, 20, and 21 should be 
skipped if the veteran is not claiming compensation for a 
service-connected disability.  The veteran indicated that 
items 19, 20, and 21 were not applicable to his claim.  
Further, the Board notes that between December 1996 and the 
veteran's death in March 2001 there was no correspondence 
from the veteran, or his representative, asserting that there 
was an outstanding claim for service connection for a stroke.  
As such, the Board finds that at the time of the veteran's 
death, only the claim for an earlier effective date for TDIU 
was pending.

As noted above, at the veteran's claim for TDIU was received 
on June 6, 2000.  No claim for TDIU had ever been received 
from the veteran before that date.  His claim for an earlier 
effective date for the award of the TDIU benefits arose from 
a notice of disagreement with the June 2000 rating decision 
which granted the veteran TDIU benefits, effective from 
January 11, 2000.

Except as otherwise provided, the effective date of an 
evaluation ...based on an original claim, or a claim for 
increase,...will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  An increase in disability 
compensation will be effective from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, date of receipt of claim.  38 
C.F.R. § 3.400(o)(2). 

Since the veteran's claim for TDIU was received from on June 
6, 2000, ordinarily the veteran would have the potential for 
an effective date as early as June 6, 1999, one year prior to 
receipt of his claim, depending on demonstration of when he 
became unemployable.  See 38 C.F.R. § 3.400(o)(2).  

However, during the veteran's lifetime, he did not have 
service connection in effect for any disability prior to 
December 10, 1999.  Consequently, there is no basis for an 
increased rating, or TDIU of any sort prior to that date.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, because the law, and 
not the facts, is dispositive of the issue, further 
development is unwarranted and would not serve to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to additional accrued disability compensation 
benefits prior to December 10, 1999, based on a pending claim 
for an earlier effective date for the award of TDIU benefits, 
is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


